         Case 1:17-cr-00412-KPF Document 80 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                             17 Cr. 412 (KPF)
EZRA MCCOMBS,                                              ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant McComb’s letter, dated April 4,

2020, seeking compassionate release. (Dkt. #79). The Court understands that

Defendant’s counsel wishes to file a motion supplementing the April 4, 2020

letter. Defendant’s counsel shall file its supplementary motion on or before

May 5, 2020. The Government shall respond on or before May 12, 2020.

      SO ORDERED.

Dated:      April 27, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
